Citation Nr: 1713894	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-33 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a sleep disorder, to include as secondary to PTSD.  

3.  Entitlement to service connection for tumors of the uterus. 

4.  Entitlement to service connection for a positive purified protein derivative (PPD) skin test. 

5.  Entitlement to service connection for hearing loss. 

6.  Entitlement to an initial compensable rating for fibrocystic breast disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1987 to September 1992, with active duty for training from March 1982 to August 1982.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, and Oakland, California, respectively. 

The Veteran was scheduled for a Board videoconference hearing in January 2016; however, she requested to have that hearing rescheduled due to illness.  In July 2016, the Board remanded the claims in order to afford a Board hearing.  August 2016 and September 2016 notice letters were sent to the Veteran informing her of the October 2016 hearing.  The RO also called the Veteran in September 2016 regarding the hearing and did not receive a response.  The Veteran did not appear for the hearing.  As she did not provide any explanation for her failure to appear at the hearing, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

The Veteran's claims of service connection for a sleep disorder, tumors of the uterus, PPD skin test, and hearing loss, as well as the issue of entitlement to an initial compensable rating for fibrocystic breast disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is related to an in-service personal assault.  

CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service  Connection for PTSD 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f). 

Here, the Veteran contends that she has PTSD that is the result of an in-service military sexual trauma that occurred in the shower during service.  She also asserts that she started using pain pills and began drinking while in the military as a result of the assault.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In March 2010, the Veteran's daughter submitted a statement stating that the Veteran's personality changed after the military.  The daughter stated that her mother became more aggressive towards men and that she began to have sleeping problems and nightmares.  The Veteran's husband also submitted a lay statement stating that the Veteran still has nightmares related to the in-service assault.    

Although service treatment records are silent regarding the report of an in-service sexual assault, the Veteran's post-service medical evidence reveals treatment for PTSD.  In October 2007, after the Veteran reported the in-service sexual trauma to the medical staff, a VA psychiatrist rendered a diagnosis of PTSD.  In December 2007, a VA doctor noted that the Veteran had symptoms consistent with a diagnosis of PTSD as she acknowledged avoidance strategies.  In April 2008, the Veteran was diagnosed with PTSD due to military sexual trauma by a VA psychiatrist.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases).  

VA treatment records include several notations of the Veteran's in-service personal assault and specifically diagnose PTSD as a result of military sexual trauma.  The Board finds this medical evidence to be highly probative in corroborating the in-service personal assault.  Although this evidence is based on statements made to the mental health professionals by the Veteran, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  Menegassi, 683 F.3d at 1382.  Thus, the Board finds that the Veteran's report of an in-service sexual assault have been corroborated.      

The Board finds that service connection for PTSD is warranted in light of the corroborated in-service sexual assault and the highly probative medical evidence associating PTSD to the in-service sexual assault.  


ORDER

Service connection for PTSD is granted.  

REMAND

In the Veteran's November 2007 service connection claim for tumors of the uterus, she identified treatment from the Oakland VA Clinic from 2002 that does not appear to be associated with the claims file.  Moreover, VA treatment records dated since September 2010 have not been associated with the claims file even though the evidence of record provides an indication of continuing VA treatment.  Records of her VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  It also appears that treatment records from a private facility called Stanford remain outstanding.  Thus, the Veteran's initial rating claim for fibrocystic breast disease and service connection claims for sleep disorder, tumors of the uterus, positive PPD skin test, and hearing loss must be remanded.       

The Veteran contends that she has a sleep disorder that is secondary to her PTSD.  As the Board has granted service connection for PTSD in the above decision, the Board finds that upon remand the AOJ should afford the Veteran a VA examination to determine whether the Veteran has a sleep disorder that had its onset in, or is otherwise related to, military service, or is caused or aggravated by her PTSD.  

The Veteran should also be afforded an appropriate examination in regards to her claim for a higher rating for fibrocystic breast disease and service connection claim for tumors of the uterus.  In regards to the tumors of the uterus, the examiner is asked to opine if the Veteran has tumors of the uterus that had its onset in service or is otherwise related to service.  

Also upon remand, the AOJ should afford the Veteran a VA examination to determine whether she has a hearing loss disability that had its onset in service or is otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of VA treatment dated from 2002 from the Oakland VA clinic, as well as all VA treatment records dated since September 2010 to include records from the Menlo Park VA clinic. 

2.  Afford the Veteran the opportunity to identify any outstanding private treatment records, to include records from the Stanford facility.  Any identified records should be sought.  

3.  Invite the Veteran to submit lay or medical evidence from herself and other individuals who have first-hand knowledge, and/or where contemporaneously informed of her sleep disorder, tumors of the uterus, or hearing loss, along with information regarding the severity of symptoms of her fibrocystic breast disease.   

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any sleep disorder found to be present.  

The claims file should be reviewed by the examiner and all necessary tests should be performed.  

The examiner is asked to opine as to whether it is at least as likely as not that any sleep disorder found to be present had its onset during service or is otherwise related to service.  

The examiner is also asked to opine as to whether it is at least as likely as not that any sleep disorder found to be present is caused or aggravated by service-connected PTSD.  

5.  Schedule the Veteran for an audiology examination to determine the nature, onset, and etiology of any current hearing loss disability found to be present.  

The claims file must be reviewed by the examiner and all necessary tests should be performed, including an audiological evaluation.  

Thereafter, the examiner must state whether the Veteran has hearing loss of the left or right ear pursuant to VA regulations and if so, the examiner shall opine as to whether it is at least as likely as not that the Veteran's hearing loss is related to or had its onset in service.  

6.  Schedule the Veteran for an appropriate examination to determine the etiology of any tumors of the uterus found to be present and to determine the extent and severity of her service-connected fibrocystic breast disease. 

The examiner is asked to opine as to whether any tumor of the uterus had its onset in service or is otherwise etiologically related to service. 

In regards to the initial rating claim for fibrocystic breast disease, the examiner is asked to identify any manifestations of the skin, urinary system, or gynecological system associated with the Veteran's fibrocystic breast disease.  The examiner is asked to provide a full description of the nature and extent of any such manifestations.  

7.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


